  Case 19-34574-KRH                Doc 197     Filed 10/25/19 Entered 10/25/19 19:29:23                    Desc Main
                                              Document     Page 1 of 15




                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                             Richmond Division

    In re:                                                                  Case No.
                                        1
                LeClairRyan PLLC,                                           19-34574-KRH

                Debtor                                                      Chapter
                                                                            7


                TRUSTEE’S RESPONSE TO THE MOTION OF LECLAIRRYAN PLLC
                 FOR APPROVAL OF CLIENT FILE DISPOSITION PROCEDURES
               AND ORDER APPROVING CLIENT FILE DISPOSITION PROCEDURES

               Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

    estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

    referenced Chapter 7 case (the “Case”) hereby files this response (the “Response”) to the Motion

    of LeClairRyan PLLC for Approval of Client File Disposition Procedures (the “Motion”)2 and

    Order Approving Client File Disposition Procedure (the “File Disposition Order”) and, in

    support thereof, states as follows:




    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
        Terms not otherwise defined shall have the meanings ascribed to them in the Motion.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 197    Filed 10/25/19 Entered 10/25/19 19:29:23              Desc Main
                                    Document     Page 2 of 15




                                            Background

        1.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the

 “Bankruptcy Code”). Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the Debtor operated

 as a debtor-in-possession.

        2.      On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

 September 26, 2019 (the “September 26 Hearing”), the Court denied the Motion to Convert. Per

 agreement between the Debtor, the United States Trustee, and ABL Alliance, LLLP (the

 “Lender”), the Debtor’s bankruptcy case was converted to a case under Chapter 7 of the

 Bankruptcy Code on October 4, 2019 (the “Conversion Date”). Upon conversion, Lynn L.

 Tavenner was appointed interim trustee, and she continues to serve in that capacity.

        3.      On September 12, 2019, the Debtor filed the Motion, wherein it proposed

 procedures for the disposition of the Retained Client Files. See Motion, ECF No. 70. On September

 27, 2019, the Court entered the File Disposition Order approving the procedures (the “Initial File

 Disposition Procedures”) set forth in the Motion for the disposition of the Retained Client Files.

 Order, ECF No. 130. The File Disposition Order contained the following provision:

        This Order and the File Disposition Procedures shall be binding on any successor
        in interest to the Debtor, including, without limitation, any Chapter 7 Trustee;
        provided, however, any Chapter 7 Trustee shall have twenty-one (21) days from
        appointment to file an objection with this Court to this Order.

 File Disposition Order at ⁋ 12. After review of (a) the Initial File Disposition Procedures, (b)

 procedures utilized in other cases, and (c) the Debtor’s document management system and related

 processes, the Chapter 7 Trustee maintain, in the exercise of her business judgment, that the Initial


                                                  2
Case 19-34574-KRH             Doc 197       Filed 10/25/19 Entered 10/25/19 19:29:23                        Desc Main
                                           Document     Page 3 of 15




 File Disposition Procedures are beneficial to the Estate but do require certain modifications.

 Accordingly, the Chapter 7 Trustee brings this timely Response to the Initial File Disposition

 Procedures.

                                                 Relief Requested

          4.       Pursuant to this Response, the Chapter 7 Trustee seeks entry of the order attached

 hereto as Exhibit A, approving certain modifications (the “Revised File Disposition Procedures”)

 substantially in the form of the procedures outlined below.

                                     Revised File Disposition Procedures

          5.       The Chapter 7 Trustee believes that the Revised File Disposition Procedures (a)

 adequately address the ethical obligations of both the Debtor entity and the attorneys who were

 formerly employed3 by the Debtor; and (b) are within the parameters and principles of the

 Bankruptcy Code. The Initial File Disposition Procedures already provide notice to former clients

 advising them that their files are available to be returned at their expense (or maintained with a

 storage provider at their expense). The procedures, initially and as proposed to be modified, also

 permit the Estate to rid itself of the burdensome Retained Client Files that would impair the

 effective wind-down of the Debtor and the administration of the Estate if such Retained Client

 Files are not destroyed or abandoned.

          6.       The proposed Revised File Disposition Procedures and a brief explanation of the

 rationale behind each are set forth below.

          A.       Notice


 3
  This “employment” characterization is simply used to describe the Debtor’s business and is not intended to ascribe
 any type of legal connotation to the relation between the Debtor and any attorney that the Debtor held out to the public
 as a LeClairRyan attorney.


                                                            3
Case 19-34574-KRH         Doc 197    Filed 10/25/19 Entered 10/25/19 19:29:23               Desc Main
                                    Document     Page 4 of 15




        7.      Representatives of the Debtor informed the Chapter 7 Trustee that, upon approval

 of the Initial File Disposition Procedures, the Debtor sent on October 3, 2019, the Notice of Intent,

 by electronic means (if known), and by first class mail to those former clients whose files may be

 included in the Retained Client Files. The Notice of Intent advised that the Estate may currently

 be in possession of certain client files, which would likely be disposed of no sooner than 90 days

 after service of the Notice of Intent, unless the client directed otherwise. The deadline to respond

 was no greater than 90 days after the Notice of Intent was mailed to former clients. To claim and

 retrieve a client file, a former client must have completed and returned a File Retrieval Form,

 which was attached to the Notice of Intent, to the Debtor or the Chapter 7 Trustee no later than the

 later of 90 days after publication or the date the Notice of Intent was mailed to former clients of

 the Debtor.

        8.      In the event that a former client does not return the File Retrieval Form to the Estate

 before the expiration of the 90 day period, those Retained Client Files for which no File Retrieval

 Form has been received shall be deemed abandoned by the former client and the Estate shall be

 permitted to destroy such files.

        9.      Representatives of the Debtor informed the Chapter 7 Trustee that, upon approval

 of the Initial File Disposition Procedures, the Debtor provided publication notice on October 7,

 2019 (the “Publication Notice”), in the Richmond Times Dispatch (the widest circulating

 newspaper in the city of the Debtor’s former home office) and a nationally circulated publication.

 As with the written notice, the former clients have 90 days after publication of the Publication

 Notice to contact the Estate and request that its files be returned to it or request that its files be

 destroyed. Furthermore, 90 days after the publication of the Publication Notice or mailing of the



                                                   4
Case 19-34574-KRH          Doc 197    Filed 10/25/19 Entered 10/25/19 19:29:23                 Desc Main
                                     Document     Page 5 of 15




 Notice of Intent, whichever is later, those Retained Client Files for which no File Retrieval Form

 has been received shall be deemed abandoned by the Chapter 7 Trustee without the need for further

 order of this Court, and the Chapter 7 Trustee will be permitted to dispose of such Retained Client

 Files in the manner she deems appropriate.

         10.     The Initial File Disposition Procedures did not address a process being employed

 by the Debtor whereby former attorneys had requested and continued to request Retained Client

 Files. The Chapter 7 Trustee believes it appropriate to incorporate aspects of this process into

 procedures approved by this Court. Accordingly, if a former attorney contacts the Chapter 7

 Trustee about the disposition of Retained Client Files and he/she possesses the requisite client

 consent (the “Attorney Request for Client Files”), those Retained Client Files may be disposed

 of pursuant to the Revised File Disposition Procedures.

         B.      Retrieval of Files Shall Be at Expense of Client and/or Former Attorney

         11.     The efforts to retrieve a Retained Client File for a former client upon request will

 result in a cost to the Estate. As approved by this Court in the Initial File Disposition Procedures,

 the Chapter 7 Trustee intends to charge former clients for expenses arising from the removal,

 mailing, and/or disposition of Retained Client Files. The Chapter 7 Trustee also anticipates

 charging for the retrieval and delivery of electronic Retained Client Files if it will require the Estate

 to incur substantial time and expense processing, compiling, and delivering such electronic

 Retained Client Files to the Debtor’s former clients.

         12.     The Estate is not in physical possession of certain of the physical Retained Client

 Files, and certain storage facilities where Retained Client Files are located may charge retrieval




                                                    5
Case 19-34574-KRH          Doc 197     Filed 10/25/19 Entered 10/25/19 19:29:23                  Desc Main
                                      Document     Page 6 of 15




 related fees. The Estate is authorized to require the former client to pay such fees if the client

 notifies the Estate that it wishes to retrieve its documents or have them destroyed.

         13.     To the extent the Estate through the Chapter 7 Trustee receives an Attorney Request

 for Client Files from an attorney, the Retained Client Files may be released to said attorney and

 said attorney shall be required to pay all costs related to the same.

         14.     In the event the Estate does not receive a requisite request regarding the disposition

 of Retained Client Files, the Estate will try to pay the reasonable costs for the destruction of such

 Retained Client Files in an attempt to ensure that client confidences are not compromised;

 provided, however, that (a) said costs may also be assessed against former attorneys of the Debtor,

 and (b) the Chapter 7 Trustee may file a supplemental request seeking an alternative mechanism

 to address the remaining Retained Client Files. To the extent that any former attorney contests said

 charges, he/she may dispute the same by filing an objection with this Court within 14 days of being

 assessed.

         15.     The Chapter 7 Trustee shall be authorized to rely on the Debtor’s books and records

 regarding the Retained Client Files.

         C.      Files Must Be Retrieved Within a Reasonable Period

         16.     To the extent a File Retrieval Form or an Attorney Request for Client Files is timely

 received, the former client and/or attorney shall have a reasonable opportunity thereafter to make

 arrangements to retrieve the files. However, in the event a former client and/or attorney fails to

 make efforts to retrieve its files or fails to retrieve its files within 30 days after receipt of the notice

 of intent to retain such Retained Client Files, said Retained Client Files shall be deemed




                                                      6
Case 19-34574-KRH          Doc 197    Filed 10/25/19 Entered 10/25/19 19:29:23              Desc Main
                                     Document     Page 7 of 15




 abandoned, and, accordingly, the Chapter 7 Trustee may dispose of said Retained Client Files in a

 manner that she deems appropriate.

          D.     Estate May Retain Some Retained Client Files

          17.    Notwithstanding the authority granted to the Estate to abandon Retained Client

 Files, the Chapter 7 Trustee on behalf of the Estate may retain certain Retained Client Files to the

 extent such retention is in the best interests of the Estate. Additionally, the Debtor represented to

 the Court that it took reasonable steps to avoid the destruction of certain estate planning documents,

 such as wills, and intrinsically valuable documents. The Chapter 7 Trustee intends to continue said

 process for the Retained Client Files located at the Estate’s Cox Road address.

          18.    The Debtor’s practice areas included white-collar defense analogous to matters in

 the criminal defense context. For the avoidance of doubt, if the Estate does not receive a File

 Retrieval Form for Retained Client Files that involve a criminal matter or a white-collar defense

 matter, the Chapter 7 Trustee on behalf of the Estate is authorized to destroy such Retained Client

 Files.

                                                Notice

          19.    This Response has been filed with the Court consistent with the File Disposition

 Order. The Chapter 7 Trustee submits that no other or further notice need be provided.

          20.    Furthermore, the File Disposition Order provides:

          [A]ny Chapter 7 Trustee shall have twenty-one (21) days from appointment to file
          an objection with this Court to this Order. If no such objection is timely filed with
          this Court by any such Chapter 7 Trustee, this Order shall become final and non-
          appealable as to any such Chapter 7 Trustee. If an objection is timely filed by any
          such Chapter 7 Trustee, a hearing will be held before this Court at a date and time
          to be established by this Court.

 File Disposition Order at ⁋ 12.


                                                   7
Case 19-34574-KRH         Doc 197    Filed 10/25/19 Entered 10/25/19 19:29:23              Desc Main
                                    Document     Page 8 of 15




        21.     The Chapter 7 Trustee respectfully suggests that the requested modifications may

 be implemented without additional hearing from this Court. First, while the revised procedures do

 provide that destruction costs of abandoned Retained Client Files may also be assessed against

 former attorneys of the Debtor, he/she may dispute the same by filing an objection with this Court

 within 14 days of being assessed. Other modifications clarify that the Estate’s obligations rest with

 the Estate and not with the Chapter 7 Trustee personally. The revised procedures also reserve the

 rights of the Chapter 7 Trustee to file a supplemental request seeking an alternative mechanism to

 address the remaining, abandoned Retained Client Files. No other proposed modification

 materially alters any rights or obligations of any party. Based on the forgoing the Chapter 7 Trustee

 respectfully requests that Court approve the modifications provided herein by entering the attached

 proposed order without the need for additional hearing.

        WHEREFORE, the Chapter 7 Trustee respectfully requests the Court grant the relief

 requested in this Response and enter the revised order attached hereto as Exhibit A.

                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: October 25, 2019                By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         David N. Tabakin, Esquire (VSB No. 82709)
                                         DTabakin@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  8
Case 19-34574-KRH         Doc 197    Filed 10/25/19 Entered 10/25/19 19:29:23              Desc Main
                                    Document     Page 9 of 15




                                  CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 25th day of October 2019, a
 true copy of the foregoing Response was sent electronically to all parties receiving ECF notices in
 this Case.
                                               /s/ Paula S. Beran
                                               Paula S. Beran, Esquire
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  9
  Case 19-34574-KRH               Doc 197 Filed 10/25/19 Entered 10/25/19 19:29:23                         Desc Main
                                         Document    Page 10 of 15




                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                             Richmond Division

    In re:                                                                 Case No.
                                       4
                LeClairRyan PLLC,                                          19-34574-KRH

                Debtor                                                     Chapter
                                                                           7


                            SUPPLEMENTAL ORDER APPROVING MODIFIED
                               CLIENT FILE DISPOSITION PROCEDURES

               Upon consideration of the Response5 filed by Lynn L. Tavenner, Trustee (“Chapter 7

    Trustee” and/or “Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan, PLLC (the

    “Debtor” and/or “LeClairRyan”) for a supplemental order authorizing and approving

    modifications to the Initial File Disposition Procedures (the “Revised File Disposition

    Procedures”) related to the disposition of former client files; the Court finds that (i) it has

    jurisdiction over the matters raised in the Response pursuant to 28 U.S.C. §§ 157 and 1334(b), (ii)

    this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), (iii) the relief requested in the Response

    is in the best interest of the Debtor, its Estate, and its creditors and within the sound business

    judgment of the Chapter 7 Trustee, (iv) proper and adequate notice of the Response and the



    4
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    5
        Terms not otherwise defined herein shall have the meanings given them in the Response.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH          Doc 197 Filed 10/25/19 Entered 10/25/19 19:29:23                    Desc Main
                                  Document    Page 11 of 15




 opportunity for a hearing thereon has been given under the particular circumstances and that no

 other or further notice is necessary, (v) good and sufficient cause exists for granting of the relief

 requested in the Response as set forth herein, (vi) the transmission of written notice and notice by

 publication was a reasonable means of locating former clients in an effort to advise such former

 clients of the need to retrieve their Retained Client Files, and (vii) the legal and factual bases set

 forth in the Response establish just cause for the relief granted herein. Therefore,

 IT IS HEREBY ORDERED THAT:

         1.      The File Retrieval Form and/or Attorney Request for Client Files must be received

 on or before January 6, 2020, by the Estate in order for a former client to preserve its right to claim

 and retrieve its files. To the extent an attorney submitted an Attorney Request for Client Files

 before entry of this Order, he/she must, on or before January 6, 2020, confirm that the Chapter 7

 Trustee is in possession of said request in order for said request to be deemed timely. Once the

 File Retrieval Form and/or Attorney Request for Client Files is received by the Chapter 7 Trustee,

 (a) as to physical files, the Chapter 7 Trustee is authorized to instruct the off-site storage

 facility(ies) to release and transfer the hard copy files as directed, and (b) as to electronic files, the

 Chapter 7 Trustee is authorized (i) to identify electronic files held by a third party (an “Electronic

 Storage Facility”) or the Estate and to deliver the files as directed and (ii) to permanently delete

 such files and/or to authorize the Electronic Storage Facility to permanently delete such files from

 its database.

         2.      It shall be the responsibility of a former attorney to ensure through the Chapter 7

 Trustee that the Estate has received the Attorney Request for Client Files. If neither a File Retrieval

 Form nor an Attorney Request for Client Files is timely received by the Estate concerning any



                                                    11
Case 19-34574-KRH         Doc 197 Filed 10/25/19 Entered 10/25/19 19:29:23                  Desc Main
                                 Document    Page 12 of 15




 Retained Client Files, then the Chapter 7 Trustee may arrange for the destruction of such Retained

 Client Files in a manner that will reasonably ensure that client confidences are not compromised.

 The Estate will attempt to pay the reasonable costs for any such destruction of Retained Client

 Files; provided (a) said costs may also be assessed against former attorneys of the Debtor, and (b)

 the Chapter 7 Trustee may file a supplemental request seeking an alternative mechanism to address

 the remaining Retained Client Files. As to any electronic Retained Client Files for which a requisite

 request has not been not timely received by the Estate, the Chapter 7 Trustee may identify the

 applicable electronic Retained Client Files, delete the files, and/or remove the files from the

 Electronic Storage Facility and authorize the Electronic Storage Facility to permanently delete

 such files from its database.

        3.      If a File Retrieval Form or an Attorney Request for Client Files is timely received

 by the Estate, then the former clients and/or attorney shall have a reasonable opportunity thereafter

 to make arrangements to retrieve their Retained Client Files, either in hard copy or electronic

 version. If the former client and/or attorney fails to make adequate arrangements for the retrieval

 of Retained Client Files or otherwise fails to retrieve Retained Client Files within thirty (30) days,

 then the Chapter 7 Trustee may arrange for the destruction of such Retained Client Files in a

 manner that will reasonably ensure that client confidences are not compromised. The Estate will

 attempt to pay the reasonable costs for any such destruction of Retained Client Files; provided (a)

 said costs may also be assessed against former attorneys of the Debtor, and (b) the Chapter 7

 Trustee may file a supplemental request seeking an alternative mechanism to address the remaining

 Retained Client Files. Notwithstanding the foregoing or any other provision in this Order, nothing

 in this Order imposes any obligation on any Electronic Storage Facility to coordinate or otherwise



                                                  12
Case 19-34574-KRH         Doc 197 Filed 10/25/19 Entered 10/25/19 19:29:23                    Desc Main
                                 Document    Page 13 of 15




 communicate with any former client of the Debtor for the retrieval or deletion of electronic

 Retained Client Files.

        4.      Any retrieval of Retained Client Files shall be subject to payment of all costs

 attendant to retrieval by the former client (or its qualified agent and/or attorney), including, without

 limitation, (i) any charges arising from the removal, mailing, and disposition of such Retained

 Client Files; and (ii) the retrieval and delivery of electronic Retained Client Files that will require

 the Estate to incur time and expense processing, compiling and delivering such electronic data to

 such former clients.

        5.      Upon receipt by an Electronic Storage Facility of email notice from the Chapter 7

 Trustee to permanently delete Retained Client Files from the Debtor’s database, the Electronic

 Storage Facility may rely upon such notice and may permanently delete the applicable Retained

 Client File from its electronic system. With respect to electronic files that do not constitute

 Retained Client Files, upon receipt by an Electronic Storage Facility of email notice from the

 Chapter 7 Trustee (a) indicating that the Chapter 7 Trustee has another copy of such electronic

 files and (b) requesting the permanent deletion of such electronic files from the database of the

 Electronic Storage Facility, the Electronic Storage Facility may rely upon such notice and may

 permanently delete the applicable electronic files from its electronic system.

        6.      Notwithstanding any other provision in this Order, the Chapter 7 Trustee is

 authorized to retain any Retained Client File she deems necessary for the administration of the

 Estate or for any other reason.

        7.      Notwithstanding any other provision in this Order, nothing in this Order affects (i)

 any obligation of Chapter 7 Trustee to pay an Electronic Storage Facility for the access to or



                                                   13
Case 19-34574-KRH          Doc 197 Filed 10/25/19 Entered 10/25/19 19:29:23                    Desc Main
                                  Document    Page 14 of 15




 utilization of space at such Electronic Storage Facility; (ii) the rights of an Electronic Storage

 Facility to assert an administrative expense claim against the Estate or to seek relief from stay in

 order to exercise its rights with respect to electronic Retained Client Files; or (iii) the rights of the

 Chapter 7 Trustee to object to any such administrative expense claim or stay relief motion.

         8.      Based on the Debtor’s representation to this Court that it took reasonable steps to

 avoid the destruction of certain estate planning documents, such as wills, and intrinsically valuable

 documents, the Estate shall only be required to continue said process for the Retained Client Files

 located at the Estate’s Cox Road address. In the event the Chapter 7 Trustee does not receive a File

 Retrieval Form or Attorney Request for Client Files that include ongoing criminal defense matters

 or estate planning documents, the Chapter 7 Trustee shall be permitted to destroy such Retained

 Client Files.

         9.      The Revised File Disposition Procedures do not violate any ethical or professional

 rules that would otherwise require a law firm outside of bankruptcy to retain copies of client files

 for a set number of years after a client’s file is closed.

         10.     The Chapter 7 Trustee is hereby authorized to rely on the Debtor’s books and

 records regarding the Retained Client Files. The Chapter 7 Trustee is further authorized and

 empowered to take all actions necessary to implement the relief granted in this Order.

         11.     The Chapter 7 Trustee, on behalf of the Estate, may assess and collect from former

 attorneys of the Debtor amounts related to the destruction costs of abandoned Retained Client

 Files. To the extent the Chapter 7 Trustee on behalf of the Estate assesses and seeks to collect any

 said amount (the “Collection Notice”), any such Collection Notice will advise the former attorney

 of the Debtor of the process to dispute the same by filing an objection with this Court within 14



                                                    14
Case 19-34574-KRH           Doc 197 Filed 10/25/19 Entered 10/25/19 19:29:23                 Desc Main
                                   Document    Page 15 of 15




 days of the date of the Collection Notice.

         12.       Notwithstanding anything to the contrary in the File Disposition Order, the entry of

 this Court may occur without the need for any additional hearing.

         13.       This Court shall retain jurisdiction over any and all matters arising from or related

 to the implementation or interpretation of this Order.


 Dated: ______________________                           ________________________________
                                                         United States Bankruptcy Judge


 I ask for this:


 /s/
 Paula S. Beran, Esquire (VSB No. 34679)
 PBeran@TB-LawFirm.Com
 David N. Tabakin, Esquire (VSB No. 82709)
 DTabakin@TB-LawFirm.Com
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

         Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                    Local Rule 9022-1 Certification

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has
 either been served upon and/or endorsed by all necessary parties.

                                          /s/
                                          Counsel

 Service List for Entered Order
 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, VA 23219


                                                    15
